520 S.E.2d 692 (1999)
271 Ga. 455
McLEOD
v.
The STATE.
No. S99A1007.
Supreme Court of Georgia.
September 13, 1999.
Thomas J. O'Donnell, Jr., Sandersville, for appellant.
Richard A. Malone, District Attorney, William S. Askew, Assistant District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Daniel G. Ashburn, Assistant Attorney General, for appellee.
CARLEY, Justice.
After a jury trial, Travis Sentel McLeod was found guilty of felony murder while in the commission of an aggravated assault. The trial court entered its judgment of conviction on the jury's verdict and sentenced McLeod to life imprisonment. The trial court denied his motion for new trial, and he appeals.[1]
McLeod contends only that there was not sufficient credible evidence for the jury to find him guilty. Construed most favorably for the State, the evidence shows that McLeod and the victim were passengers in different cars. McLeod exited the car in which he was riding, and the drivers began to argue about the victim's presence in the neighborhood. Shortly after the victim left the other car, McLeod shot him, causing his death. McLeod argues that the testimony of three eyewitnesses was contradictory. However, all three eyewitnesses knew McLeod and identified him at trial as the shooter. "[I]t was for the jury to assess the credibility of the witnesses, resolve any conflicts in the evidence, and come to a determination of the facts. [Cits.]" Hodnett v. State, 269 Ga. 115, 116(1), 498 S.E.2d 737 (1998). A rational trier of fact could have found McLeod guilty of felony murder beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Brooks v. State, 265 Ga. 548(1), 458 S.E.2d 349 (1995).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The murder occurred on or about July 24, 1997. The grand jury returned its indictment on September 22, 1997. The jury found McLeod guilty on March 24, 1998 and, on the same day, the trial court entered the judgment of conviction and sentence. McLeod filed his motion for new trial on April 13, 1998. He filed his notice of appeal on February 25, 1999, and the trial court denied the motion for new trial on March 11, 1999. See Gillen v. Bostick, 234 Ga. 308, 309(1), 215 S.E.2d 676 (1975); Livingston v. State, 221 Ga.App. 563(1), 472 S.E.2d 317 (1996). The case was docketed in this Court on April 7, 1999, and the appeal was submitted for decision on May 31, 1999.